Judgment entered upon a dismissal of the complaint at the close of plaintiff’s case reversed on the law as to defendants Long Island Railroad Company and Julius Auserehl, Inc., and a new trial granted, with costs to appellant to abide the event. As to defendant Pennsylvania Railroad Company, the judgment is unanimously affirmed, with costs. Plaintiff was upon the station platform of defendant Long Island Railroad Company in order to meet a friend arriving on a train stopping at the station. While walking along the station platform he found it necessary to visit a toilet. He proceeded to enter an opening or recess in a building where he believed he would find facilities. There was sufficient light inside of the opening for him to take two or three strides. It then became dark. He stopped, proceeded to light a match, and, while stretching out his arm to do so, was precipitated into a pit and injured. Plaintiff was an invitee of the Long Island Railroad Company. It and defendant Julius Auserehl, Inc., which was constructing the building, owed him the duty of using reasonable prudence to keep the station platform in such a condition that those who went there should not be unreasonably and unnecessarily exposed to danger. (Blaisdell v. Long Island Railroad Co., 152 App. Div. 218.) It was a question of fact for a jury to determine whether under the circumstances it was negligence for plaintiff to enter this opening. (Rohrbacher v. Gillig, 203 N. Y. 413.) Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.